

117 HR 5221 IH: Urban Indian Health Confer Act
U.S. House of Representatives
2021-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5221IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2021Mr. Grijalva (for himself, Ms. McCollum, Mr. Cole, Ms. Bass, Ms. Norton, and Mr. Young) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Indian Health Care Improvement Act to establish an urban Indian organization confer policy for the Department of Health and Human Services.1.Short titleThis Act may be cited as the Urban Indian Health Confer Act.2.Urban Indian organization confer policy Section 514(b) of the Indian Health Care Improvement Act (25 U.S.C. 1660d) is amended to read as follows:(b)RequirementThe Secretary shall ensure that the Service and the other agencies and offices of the Department confer, to the maximum extent practicable, with urban Indian organizations in carrying out—(1)this Act; and(2)other provisions of law relating to Indian health care..